        Case 2:16-md-02724-CMR Document 1702 Filed 03/01/21 Page 1 of 15




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    IN RE: GENERIC PHARMACEUTICALS                      MDL 2724
    PRICING ANTITRUST LITIGATION                        16-MD-2724
                                                        HON. CYNTHIA M. RUFE

    THIS DOCUMENT RELATES TO:

    ALL ACTIONS



    STATES’ MEMORANDUM RELATING TO REVISED BELLWETHER SELECTION
        On February 9, 2021, this Court granted Defendant Teva Pharmaceuticals USA, Inc.’s

(“Teva”) motion to reconsider the Court’s Bellwether decision with respect to the States’ Teva-

centric overarching conspiracy case and the class plaintiffs’ individual-drug pravastatin case.

Dkt. 1679. On February 12, 2021, the Court invited briefing from the parties on a revised

bellwether selection. Dkt. 1687 (PTO 157).

        For the reasons set forth below, the States’ third-filed Complaint, Connecticut, et al. v.

Sandoz, Inc. et al., 2:20-cv-03539-CMR, relating to various dermatology products and

manufacturers (the “Dermatology Complaint”), should be selected to replace the States’ Teva-

centric case as the overarching conspiracy bellwether in this MDL. 1




1
  The States have been informed that the DAPs and the IRPs support the States’ proposal. Teva’s Motion
for Reconsideration did not ask this Court to reconsider the Clobetasol or Clomipramine individual drug
cases as part of the bellwether regime in this MDL, and the States understand that those two individual
drug bellwether cases remain unaffected by the Court’s ruling on Teva’s Motion for Reconsideration and
will proceed accordingly. Nonetheless, in a separate Stipulation with the Defendants relating to the
individual class action bellwethers, the DPPs and EPPs agreed not to take a position or participate in
briefing regarding the selection of a revised overarching conspiracy bellwether, “subject to the right to
respond to the Court’s questions.”


                                                    1
      Case 2:16-md-02724-CMR Document 1702 Filed 03/01/21 Page 2 of 15




                                       INTRODUCTION
       The States’ Dermatology Complaint (like the Teva-centric case) is representative of the

other large overarching conspiracy cases in this MDL, but at the same time it avoids all of the

complications and concerns raised by the indictment of Teva. These are the very concerns which

recently caused this Court to reconsider and alter its bellwether decision. Indeed, the States’

Dermatology Complaint is perhaps the only large, overarching conspiracy complaint in this

MDL that does not include Teva as a defendant. The States’ Heritage-centric case, in contrast –

which Defendants continue to propose as the overarching conspiracy bellwether – includes Teva

as a defendant on nearly half of the drugs at issue in that Complaint and will therefore raise many

of the same concerns identified by the Court as a result of the Teva indictment.

       As between the Dermatology Complaint and the States’ Heritage-centric case, the

Dermatology Complaint – which includes fewer drugs at issue than the Teva-centric case (80

versus 114) and thus is more manageable – is also a significantly better bellwether than the

Heritage-centric case because the Dermatology Complaint includes more allegations against

more Defendants on more drugs involving more commerce over a longer time period. In short, it

is far more representative of the other large, overarching conspiracy cases pending in this MDL.

It also alleges a more complete story of the overarching conspiracy, beginning at a much earlier

point in time, and therefore will have greater precedential and indicative value. Indeed, these are

the very same reasons that this Court originally selected the States’ Teva-centric case over the

Heritage-centric case, and nothing has changed in the interim to make the Heritage-centric case

any more representative of the other overarching conspiracy cases in this MDL.

       The States’ Dermatology Complaint also encompasses allegations relating to clobetasol –

one of the class plaintiffs’ individual drug bellwether cases that was not impacted by Teva’s

Motion for Reconsideration. More efficiencies will be gained by prioritizing discovery relating

                                                 2
       Case 2:16-md-02724-CMR Document 1702 Filed 03/01/21 Page 3 of 15




to the States’ Dermatology Complaint and the individual clobetasol case simultaneously than

could be gained with the Heritage-centric case as a bellwether because the States’ Heritage-

centric case does not overlap with any of the individual drug class action bellwether cases.

Indeed, this type of efficiency was one of the primary reasons that the Plaintiffs proposed the

Teva-centric and pravastatin cases during the first round of bellwether selection. The States also

have a significant number of cooperating witnesses that will support the allegations in the

Dermatology Complaint; more than they have in their Heritage-centric case. Coupled with the

various criminal resolutions that have already been reached with Defendants Sandoz, Taro and

Armando Kellum regarding the conduct at issue in the States’ Dermatology Complaint, the

States will be able to move that case forward as quickly and efficiently as any other case in the

MDL.

                                         BACKGROUND

       On October 24, 2019 this Court first directed the parties and the Special Master to

identify criteria for selecting bellwether claims or cases, and ultimately to apply those criteria to

select bellwether claims or cases. See PTO 105. Shortly thereafter, on December 3, 2019, the

Special Master held a meeting of all parties. The parties engaged in a wide-ranging discussion of

bellwether criteria, specific claims and cases, and numerous practical and legal considerations.

The next day, December 4, 2019, the Special Master issued an informal report that, among other

things, set forth the following goals for the bellwether process:

           •   to find [a] suitable case[s] to generate precedential decisions which could guide
               the parties and eliminate repetitive motion practice and litigation; and

           •   to give guidance to the parties as to how these cases will be received by a judge
               and jury, to encourage and guide settlement considerations.

Special Master David H. Marion’s Informal Report to Lead and Liaison Counsel on the

Bellwether Selection Process at 1.
                                                  3
       Case 2:16-md-02724-CMR Document 1702 Filed 03/01/21 Page 4 of 15




       Discussions continued through December 2019 and January 2020, including written

submissions by the parties in early January and another joint meeting on January 29, 2020, at

which the focus was on specific proposals that would satisfy the various selection criteria that

had been discussed and briefed. At the Special Master’s direction, the parties submitted written

bellwether proposals on February 5, 2020, largely memorializing the presentations they had

made the week before.

       Defendants’ position was inflexible throughout. Following on their earlier, rejected case-

management proposal to “put a fence around” the Heritage-centric cases and put all other cases

on ice indefinitely, Defendants proposed a “case sequencing” plan that included only the

Heritage-centric cases, to the exclusion of everything else. Their position was unaffected by the

meetings or written submissions.

       Plaintiffs, on the other hand, were flexible, devising a plan that responded to Defendants’

and the Special Master’s concerns. Plaintiffs’ presentation at the January 29, 2020 meeting, and

their written proposal one week later, took into consideration the parties’ and Special Master’s

comments at the December 3, 2019 joint meeting, the Special Master’s December 4 informal

report, and the parties’ written submissions in early January. Plaintiffs devised a compromise

plan that met everyone’s stated goals and criteria, including Defendants’.

       On February 20, 2020, Special Master Marion issued his Third Report and

Recommendation Relating to Bellwether Selection (“R&R”). See Dkt. 1244. In his R&R,

Special Master Marion recommended a two-track bellwether system, designed to test theories of

liability in the two different types of cases present in the MDL: individual drug class action

cases and multi-drug overarching conspiracy cases. In particular, Special Master Marion found

that “Plaintiffs’ proposal [for the bellwethers] is far preferable” and “I respectfully disagree with



                                                  4
        Case 2:16-md-02724-CMR Document 1702 Filed 03/01/21 Page 5 of 15




Defendants’ position” about the bellwether process. Id. at 4, 5 n.6. With regard to the

overarching conspiracy component of the bellwether plan, Special Master Marion found that the

breadth of the States’ Teva-centric case made it superior to the Heritage-centric case, noting:

“the Teva-centric Complaint, although filed subsequent to the Heritage-centric Complaints,

provides a sensible chronology. It starts at the beginning of the alleged conspiracy, unlike the

Heritage-centric Complaints which were filed before the maturity of the Attorneys General’s

investigations. Thus, both precedential guidance and settlement guidance will be provided.” Id.

at 6.

        The parties thereafter submitted numerous briefs to this Court on the bellwether issue,

and the Court held oral argument on July 9, 2020 where all interested parties were allowed to

participate. This Court approved the R&R and the Recommended Order accompanying it in

PTO 132 on July 13, 2020. Dkt. 1443; see also Dkt. 1442 (Memorandum Opinion) at 3 (“The

Court agrees with the approach set out in R&R 3”). In rejecting the Defendants’ arguments in

favor of moving the Heritage-centric cases forward first, the Court found that it was important to

“explore the merits of an overarching conspiracy case that involves many different defendants

and numerous drugs” and that it was “not persuaded that [Defendants’ Heritage-centric

proposal] is a preferable way forward or that it will advance the litigation as effectively [as

Plaintiffs’ proposal].” Dkt. 1442 at 3 (emphasis added).

        Approximately six weeks after this Court issued PTO 132, on August 25, 2020,

Defendant Teva was indicted by the U.S. Department of Justice on three counts of market

allocation and price fixing of various generic drugs. 2 More than two months later, on November



2
 See United States v. Teva Pharmaceuticals USA, Inc., et al., 2:20-cr-00200-RBS, Dkt. 28 (Second
Superseding Indictment).


                                                  5
       Case 2:16-md-02724-CMR Document 1702 Filed 03/01/21 Page 6 of 15




3, 2020, Teva filed a Motion for Reconsideration of the Court’s July 13, 2020 Memorandum and

Order on Bellwether Selection. Dkt. 1578. After briefing and oral argument, the Court agreed

with Teva. On February 9, 2021, this Court granted Teva’s Motion for Reconsideration and

vacated PTO 132, finding that “the indictment of the key corporate Defendant in the Teva-

centric and pravastatin bellwether cases [i.e., Teva] constitutes a significant change in

circumstances.” Dkt. 1680 at 3. Finding that “there are individual interests at stake” when a key

corporate defendant is indicted, the Court found that “[w]hether certain key witnesses can or will

be deposed pending the resolution of the criminal case implicates due process concerns.” Id.

The Court also expressed concern that “[t]he risk of delay and of scheduling conflicts with the

criminal case is real.” Id. at 4. Recognizing that “rocky shoals [could be] ahead” because of the

Teva indictment, id., on February 12, 2021 the Court invited briefing from the parties on a

revised bellwether selection. Dkt. 1687 (PTO 157).

       Defendants now (yet again) propose that the Heritage-centric case be named as the

overarching conspiracy bellwether in this MDL. Throughout the entire bellwether selection

process, Defendants’ position has remained steadfastly inflexible and unaffected by any of the

events that have occurred. Defendants continue to push this Court to select the overarching

conspiracy bellwether that presents them with the least possible exposure, without considering

any of the Court’s stated concerns regarding the complications and “rocky shoals” that may arise

because of the Teva indictment. The States, on the other hand, have considered the Court’s

concerns and now propose an overarching conspiracy bellwether that not only best meets all of

the criteria originally outlined by the Special Master, the Court and the Defendants for

bellwether selection, but at the same time avoids all of the concerns that might arise as a result of

the Teva indictment.



                                                 6
         Case 2:16-md-02724-CMR Document 1702 Filed 03/01/21 Page 7 of 15




                                              ARGUMENT

    I.      The States’ Dermatology Complaint Avoids All of the Complications and Concerns
            Caused by Teva’s Indictment.
         In granting Teva’s Motion for Reconsideration of the Court’s prior bellwether ruling, this

Court found that “the indictment of the key corporate Defendant in the Teva-centric and

pravastatin bellwether cases [Teva] constitutes a significant change in circumstances.” Dkt.

1679 at 3. The Court reasoned that as a result of that indictment, “[w]hether certain key

witnesses can or will be deposed pending the resolution of the criminal case implicates due

process concerns” and “[t]he risk of delay and of scheduling conflicts with the criminal case is

real.” Id. at 3-4. 3

         None of those concerns will arise in the context of the States’ Dermatology Complaint.

Teva is not a Defendant in that case; nor are any Teva employees. Thus, no current or former

Teva employees will be required to testify in order to move that case forward and the individual

interests of the Teva employees about which this Court expressed concern in its reconsideration

ruling, see id. at 3, will not be implicated by moving that case forward. Nor is there a risk that

the potential delays associated with the Teva criminal indictment would adversely impact the

States’ Dermatology Complaint. 4


3
  The States do not address the criminal indictment of Glenmark specifically in this memorandum for
several reasons. First, the Glenmark information (eventually superseded by an indictment) occurred prior
to this Court’s original decision to select the Teva-centric case as the bellwether and was raised by
Glenmark (and rejected by the Court) at that time. Second, the Court did not cite the Glenmark
indictment as a reason for reconsidering its bellwether decision. Third, Glenmark is a Defendant in both
the States’ Heritage-centric case as well as the Dermatology Complaint; thus, the impact of Glenmark’s
indictment would be comparable on any bellwether selected. Unlike Teva, Glenmark is – using the
Court’s vernacular – “simply one Defendant among many” in either potential overarching conspiracy
bellwether. Dkt. 1679 at 3.
4
  Of course, discovery will proceed in all cases regardless of which bellwether is selected. Depending on
what happens with the Teva indictment, discovery of the key Teva witnesses could possibly happen
toward the end of the discovery period (and others potentially sooner than that), but the point here is that


                                                     7
       Case 2:16-md-02724-CMR Document 1702 Filed 03/01/21 Page 8 of 15




        The same cannot be said about the States' Heritage-centric case. fu that case, Teva is

specifically alleged to have conspired with Heritage on seven out of the fifteen diugs at issue;

more than any other Defendant. 5 See 2: l 7-cv-03768-CMR, Dkt. 15 at Count 9 (Acetazolamide),

Count 11 (Glipizide-Metfonnin), Count 12 (Glybmide), Count 13 (Glybmide-Metfo1min), Count

14 (Leflunomide), Count 15 (Nystatin) and Count 17 (Theophylline). Nisha Patel of Teva -

named as a defendant in the States' Teva-centric Complaint - is alleged to have directly colluded

with Jason Malek of Heritage on all seven dm gs of th ose diugs. Id. at ,i,i 271-273 , 290, 297-300,

33 1, 341 , 347, 353-360, 367, 382, 394-403, 410-4 12, 429-435, 439-441. 6 She will be one of the

most impo1tant witnesses in the Heritage-centric case, and undoubtedly one of the most

important witnesses in the criminal proceedings against Teva. Similarly, her superiors David

Rekenthaler and Maureen Cavanaugh of Teva also are named defendants in the States' Teva-

centric case and will ce1t ainly be key witnesses in both the Heritage-centric case and the criminal

proceedings against Teva.7 There are many other examples of overlapping witnesses between

the Heritage-centric case and the Teva criminal indictment. 8



those delays would not impact the States' ability to move their Dennatology Complaint to trial at all,
while they could significantly impact the He1itage-centric case or other large overarching conspiracy
cases. Other plaintiff groups may need more or additional discove1y to move their separate cases
fo1ward, and nothing in this submission relates to or seeks to limit such discove1y by any other groups.
5Mylan, tl1e next most prominent Defendant, is alleged to have colluded with Heritage on four dtugs. See
2: 17-cv-03768-CMR, Dkt. 15.




7




                                                     8
         Case 2:16-md-02724-CMR Document 1702 Filed 03/01/21 Page 9 of 15




         Simply put, the Heritage-centric case does not avoid the complications and concerns that

arise from the Teva indictment. Indeed, it shares them. As such, it is not the most appropriate

overarching conspiracy bellwether.

   II.      The States ' Dermatology Complaint Better Satisfies the Bellwether Criteria
            Established by Special Master Marion and Adopted by This Comi .
         Dming the original bellwether selection process, both Special Master Marion and this

Comi carefully analyzed the pa1ties' submissions and found that, for a number of reasons, the

States' Teva-centric case was a better bellwether choice than the Heritage-centric case which had

been proposed by Defendants. Much of that same logic suppo1ts selecting the States'

De1matology Complaint over the Heritage-centric case now. In paii icular, the De1matology

Complaint is a superior bellwether to the Heritage-centric case for several reasons:

   •     The States ' De1matology Complaint contains a much more significant and representative
         p01tion of the claims at issue in the MDL. The Heritage-centric case involves a relatively
         small number of low-volume, niche diugs, whereas the De1matology Complaint involves
         many more diugs and a much greater volume of commerce.


   •     Many of the major c01porate Defendants in the MDL face significantly more exposme in
         the De1matology Complaint. Prioritizing the Heritage-centric case would fail to focus
         any of the major Defendants on their tiue exposme. As a practical matter, such focus is
         necessa1y to encomage pretrial resolutions as parties on both sides must evaluate
         contingent antiti11st liability in the case as that info1ms claim and settlement valuation .
         To illustrate this difference in exposme, the chait below compares the number of di11gs at
         issue for some of the major c01porate Defendants in the States' Heritage-centric case
         versus the States' De1matology Complaint:




                                                  9
       Case 2:16-md-02724-CMR Document 1702 Filed 03/01/21 Page 10 of 15




        Company        a , Heritage Case - Drugs at lssuea Dermatology Complaint - Drugs at lssuea
        Actavis                            2                                14
        Aurobindo         I                3              I                 5
        G&W                                0                                19
        Greenstone/pfizer                  0              I                 6
        Lupin                              0                                1
        Perrigo           I                0              I                 28
        Sandoz                             1                                67
        Taro              I                0              I                 39

   •    From a factual standpoint, it also makes sense to tiy the States' De1matology Complaint
        before the Heritage-centric case. The De1matology Complaint staiis with the ve1y origins
        of the overai·ching conspiracy allegations in this MDL (going back even further in time
        than the Teva-centric case), and it involves facts that precede and form the basis for the
        later Heritage-centi·ic conduct. T1ying the De1matology Complaint first, therefore, will
        have a precedential impact on the later Heritage allegations.

        When Special Master Marion first recommended the T eva-centi·ic case as the overai·ching

conspiracy bellwether in this MDL, he found that it was a better option than the Heritage-centi·ic

case in pa1t because "the Teva-centric Complaint ... provides a sensible chronology. It struts at

the beginning of the alleged conspiracy, unlike the Heritage-centric Complaints which were filed

before the maturity of the Attorneys General 's investigations. Thus, both precedential guidance

and settlement guidance will be provided." R&R at 6. Again, that same logic applies to the

States' De1matology Complaint.

        Defendants previously ai·gued that the States' Teva-centric case was "too big and

complicated" to se1ve as an appropriate bellwether. The Comt ultimately disagreed, but those

arguments have even less merit now with respect to the States' De1matology Complaint which

includes thirty-four fewer drugs at issue than the States' Teva-centi-ic Complaint (114 versus 80)

and therefore will be easier to manage and less complicated to move towai·d trial. Regai·dless of

the number of diugs at issue, the States still maintain that choosing the smallest available

overai·ching-conspiracy case as the bellwether, simply because Defendants think it may be more

"manageable," is not appropriate.

                                                 10
      Case 2:16-md-02724-CMR Document 1702 Filed 03/01/21 Page 11 of 15




        The States’ Dermatology Complaint will also provide the parties with more and better

settlement guidance – a key goal for the bellwethers as found by Special Master Marion. For

bellwethers to provide settlement guidance, it is important that the bellwethers include

representative and financially significant cases, i.e., cases that the parties will see as indicative,

and cases in which the parties involved have significant interests. See Federal Judicial Center

Pocket Guide Series, Bellwether Trials in MDL Proceedings, A Guide for Transferee Judges

(2019) at 22 (“In order to provide reliable information about the strengths and limitations of

claims or defenses or global settlement value, bellwether cases must be representative of the

range of cases included in the MDL proceeding.”); Manual for Complex Litigation, Fourth §

22.315 (“Test cases should produce a sufficient number of representative verdicts and

settlements to enable the parties and the court to determine the nature and strength of the claims,

whether they can be fairly developed and litigated on a group basis, and what range of values the

cases may have if resolution is attempted on a group basis. The more representative the test

cases, the more reliable the information about similar cases will be.”).

        Here, the States’ Dermatology Complaint is far more representative of the other large,

overarching conspiracy cases currently pending in this MDL. Although not the largest when

compared to an EPP complaint with 135 drugs, a DPP complaint with 122 drugs, a Kroger DAP

complaint covering 135 drugs, or the recently-filed CVS DAP complaint covering approximately

400 drugs, the States’ Dermatology Complaint is much more representative than the Heritage-

centric case in terms of the number of drugs and defendants and the volume of commerce

affected. The Heritage-centric case includes only fifteen mostly low-volume drugs and is

focused on a small, unrepresentative player (Heritage, an ACPERA applicant whose top




                                                   11
      Case 2:16-md-02724-CMR Document 1702 Filed 03/01/21 Page 12 of 15




executives have pled guilty). 9 Because of these unique attributes of the Heritage-centric case,

any result there would be easily distinguishable by both the losing side and those MDL

Defendants that watched from the sidelines.

        There are many large, complicated cases in this MDL. One of them should be included

as the overarching conspiracy bellwether to provide some guidance to all parties about how an

overarching conspiracy claim tries and how a jury reacts to it. 10 The way to move this MDL

toward resolution is to prioritize representative cases in which there are substantial stakes.

Parties are more motivated to settle when they think something significant is at risk. In that

regard, the States’ Dermatology Complaint is currently the most appropriate choice to move this

MDL forward. See Eldon E. Fallon, et al., Bellwether Trials in Multidistrict Litigation, 82 TUL.

L. REV. 2323, 2343 (2008) (“Ideally, the trial-selection process should accurately reflect the

individual categories of cases that comprise the MDL in toto, illustrate the likelihood of success

and measure damages within each respective category, and illuminate the forensic and practical

challenges of presenting certain types of cases to a jury. Any trial selection process that strays

from this path will likely resolve only a few independent cases and have limited global impact.”)

(emphasis added).




9
  Because almost all Defendants would face significantly less exposure in a Heritage-centric trial than a
trial of the States’ Dermatology Complaint, most of them would also have little incentive to come to the
settlement table.
10
  For the bellwether process to have maximum impact, the bellwether cases must be representative of the
dozens of cases in this MDL, and they must involve a substantial number of important parties. The States
believe that, given their role in this MDL, any overarching conspiracy bellwether case should involve the
States.


                                                    12
      Case 2:16-md-02724-CMR Document 1702 Filed 03/01/21 Page 13 of 15




   III.      Selecting the Dermatology Complaint as the Overarching Conspiracy Bellwether
             Would Create Efficiencies That Will Not Exist if the Heritage-Centric Case Is
             Selected.

          In addition to being the more representative overarching conspiracy bellwether and

avoiding the complications identified by the Court arising from the Teva indictment, selection of

the Dermatology Complaint would also allow the parties to capitalize on the efficiencies

associated with prioritizing discovery of the clobetasol individual drug bellwether. As discussed

above, the DPP and EPP individual drug clobetasol cases have been selected for bellwether

status in this MDL. Teva’s Motion for Reconsideration did not challenge their selection as

individual bellwethers. Therefore, the clobetasol cases will be prioritized appropriately. The

States’ Dermatology Complaint also includes allegations relating to clobetasol, which will allow

the States and private plaintiffs to efficiently coordinate and prioritize discovery relating to those

common claims. Indeed, taking advantage of efficiencies like these was one of the primary

reasons that the Plaintiffs originally proposed that the Teva-centric and pravastatin cases be

included together as bellwethers. Such coordination satisfies the objectives of multi-district

litigation and will not happen if the Heritage-centric case is selected as a bellwether.

          Other factors also favor moving forward with the Dermatology Complaint as the

overarching conspiracy bellwether. The States’ Dermatology Complaint was the subject of a

long investigation by the States and is therefore very advanced factually. The States have a vast

array of cooperating witnesses that will testify in support of the very detailed allegations in that

Complaint; far more than they have for the Heritage-centric case.

          In addition, there have been a number of criminal resolutions relating to conduct that is

the subject of the States’ Dermatology Complaint that will further enable the States to move that

case forward quickly and efficiently. Defendant Sandoz, for example, has admitted to, among

other things, criminal responsibility for: (1) conspiring with Taro (a generic drug company with a
                                                  13
      Case 2:16-md-02724-CMR Document 1702 Filed 03/01/21 Page 14 of 15




principal place of business in New York) from at least March 2013 through December 2015 to

allocate customers, rig bids, and otherwise stabilize, maintain and fix prices for various generic

drugs, including specifically clobetasol cream, clobetasol emollient cream, clobetasol gel,

clobetasol ointment, clobetasol solution, desonide ointment and nystatin triamcinolone cream;

(2) conspiring with Rising Pharmaceuticals from at least April 2014 through September 2015 to

allocate customers, rig bids and otherwise fix, stabilize and maintain prices with regard to

benazepril HCTZ; and (3) conspiring with Perrigo (a generic drug company with a principal

place of business in Michigan) from at least July 2013 through December 2015 to allocate

customers, rig bids, and otherwise stabilize, maintain and fix prices for various generic drugs,

including desonide ointment. 11 Similarly, Taro has admitted to conspiring with Sandoz and

Defendant Armando Kellum (a former Sandoz executive) from at least March 2013 through

December 2015 to allocate customers and fix prices for various generic drugs, including

clobetasol cream, clobetasol emollient cream, clobetasol gel, clobetasol ointment, clobetasol

solution, desonide ointment and nystatin triamcinolone cream. 12 And, Armando Kellum has

pleaded guilty to an ongoing agreement with Defendant Taro and one of its executives,

Defendant Ara Aprahamian, to allocate customers, rig bids, and otherwise stabilize, maintain and

fix prices for various generic drugs sold in the United States. The Criminal Information against

Kellum, to which he pleaded guilty, includes a specific example of when Kellum agreed with




11
  See United States v. Sandoz, Inc., 2:20-cr-00111-RBS, Dkt. 2 (Deferred Prosecution Agreement) at 18-
20 (Attachment A: Statement of Facts).
12
  See United States v. Taro Pharmaceuticals U.S.A., Inc., 2:20-cr-00214-RBS, Dkt. 2 (Deferred
Prosecution Agreement) at 19-20 (Statement of Facts).


                                                  14
       Case 2:16-md-02724-CMR Document 1702 Filed 03/01/21 Page 15 of 15




Taro and Aprahamian to fix prices for clobetasol and “two other drugs.” 13 All of these drugs,

and all of this conduct, are the subject of the States’ Dermatology Complaint.

           Given these various efficiencies, the States will be able to move the Dermatology

Complaint forward quickly, while avoiding the problems identified by the Court in having Teva

– an indicted corporate defendant – be at the center of the conspiracy allegations. Those

problems cannot be avoided if the Heritage-centric case is chosen as the bellwether.

     IV.      CONCLUSION

           For the reasons outlined above, the States respectfully request that the Court select their

Dermatology Complaint to replace the Teva-centric case as the overarching conspiracy

bellwether in this MDL.



Dated: March 1, 2021


Respectfully submitted,


By: /s/ W. Joseph Nielsen
    W. Joseph Nielsen
Assistant Attorney General
State of Connecticut
165 Capitol Avenue
Hartford, CT 06106
(860) 808-5040
Joseph.Nielsen@ct.gov

Liaison Counsel for the States




13
 See United States of America v. Hector Armando Kellum, 2:20-cr-00065-RBS, Dkt. 1 (Information),
Count 1 at ¶¶ 10-16.


                                                    15
